ORDER
PER CURIAM.
Appellant, Dominic Lacastro, (“defendant”) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. A jury previously convicted defendant of one count of felony driving while intoxicated in violation of section 577.010, RSMo 1994, and one count of misdemeanor driving without an operator’s license in violation of section 302.340, RSMo 1994. These convictions were affirmed in State v. Lacastro, 967 S.W.2d 317 (Mo.App. E.D.1998).
*754We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).